



Exhibit 10.1


WAIVER NO. 1 AND CONSENT
Dated as of November 20, 2017
to
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 6, 2017
THIS WAIVER NO. 1 AND CONSENT (“Waiver and Consent”) is made as of November 20,
2017 and shall, upon satisfaction of the conditions precedent set forth in
Section 4 below, be effective as of the date hereof, and is by and among The
Davey Tree Expert Company (the “Borrower”), the financial institutions listed on
the signature pages hereof and KeyBank National Association, as Administrative
Agent (the “Administrative Agent”), under that certain Third Amended and
Restated Credit Agreement dated as of October 6, 2017, by and among the
Borrower, the Banks and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrower has requested that the requisite Banks and the
Administrative Agent agree to address certain provisions of the Credit Agreement
in certain respects;
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Waiver and Consent.
1.Specified Defaults. The Borrower has informed the Lenders that Defaults or
Events of Default may have occurred under the Credit Agreement as a result of
(the items described in the following clauses (i) through (iv), the “Specified
Defaults”):


(i)
the breach of representations or warranties contained in Sections 6.13 and/or
6.18 of the Credit Agreement, due to (a) the Borrower’s failure to deliver
financial statements (and related certifications) for (1) fiscal year 2016 and
the interim periods therein and/or (2) the interim periods in fiscal year 2017,
which in each case were true and complete as of the dates and the periods
covered by such financial statements and prepared in accordance with GAAP;
and/or (b) the Borrower’s failure to keep proper records and books of account in
conformity with GAAP;



(ii)
the failure to comply with Sections 5.3(a), 5.3(c) and/or 5.4 of the Credit
Agreement, due to: (a) the Borrower’s failure to deliver financial statements
(and related certifications) for (1) fiscal year 2016 and the interim periods
therein and/or (2) the interim periods in fiscal year 2017, which in each case
were true and complete as of the dates and the periods covered by such financial
statements and prepared in accordance with GAAP; and/or (b) the Borrower’s
failure to keep proper books of record and account in conformity with GAAP;
and/or



(iii)
the occurrence of an event or condition that enables or permits the holder or
holders of any Indebtedness evidenced by a Material Indebtedness Agreement or
any trustee or agent on its or their behalf, to accelerate the maturity of such
Indebtedness or cause any such Indebtedness






--------------------------------------------------------------------------------





to become due prior to its scheduled maturity, to the extent resulting from any
of the items described in the foregoing clauses (i) or (ii) or any failure to
deliver notices in connection therewith (any event or condition described in
this clause (iii), the “Cross Default”); and/or


(iv)
any failure to provide notice of a Default as required by Section 5.15 of the
Credit Agreement with respect to any event described in the foregoing clauses
(i) through (iii).



2.Waiver. Subject to the satisfaction of the conditions precedent set forth in
Section 4 below, the Administrative Agent and the Banks party hereto hereby
waive the occurrence of the Specified Defaults, provided that:
(a)
it shall be a condition subsequent to the effectiveness of the waiver of the
Cross Default that the Borrower shall, on or prior to December 30, 2017 (the
“Outside Date”), obtain such waivers from applicable persons such that no holder
or holders of any Indebtedness evidenced by a Material Indebtedness Agreement
nor any trustee or agent on its or their behalf may accelerate the maturity of
such Indebtedness or cause any such Indebtedness to become due prior to its
scheduled maturity as a result of the occurrence of any Specified Default (and
the Borrower shall have delivered to the Administrative Agent, on or prior to
the Outside Date, a certificate certifying the satisfaction of such condition
subsequent); and



(b)
the waiver of the Cross Default shall not constitute a waiver of the occurrence
of any event or condition that results in any Indebtedness evidenced by a
Material Indebtedness Agreement becoming due prior to its scheduled maturity.



The waiver in this Section 2 applies only to the Specified Defaults and only for
the periods and for the express circumstances described above, and shall not be
construed to constitute (i) a waiver of any other event, circumstance or
condition or of any other right or remedy available to the Administrative Agent,
Fronting Bank or any Bank pursuant to the Credit Agreement or any other Loan
Document or (ii) a course of dealing or a consent to any departure by the
Borrower from any other term or requirement of the Credit Agreement.
3.Consent. The Borrower has informed the Lenders that it requires additional
time to deliver its (a) audited consolidated financial statements for the fiscal
year ended December 31, 2016 and other related information required by Section
5.3(b) of the Credit Agreement, as well as the related Compliance Certificate
required by Section 5.3(c) of the Credit Agreement and (b) unaudited financial
statements for the fiscal quarters ended March 31, 2017, June 30, 2017 and
September 30, 2017 and other related information required by Section 5.3(a) of
the Credit Agreement, as well as the related Compliance Certificates as required
by Section 5.3(c) of the Credit Agreement (collectively, the “Required Financial
Deliverables”). Subject to the conditions to effectiveness set forth in Section
4 below, the Administrative Agent and the Banks party hereto hereby consent to
the delivery by or on behalf of the Borrower of the Required Financial
Deliverables by no later than the Outside Date, in lieu of the date for delivery
thereof specified in such Sections 5.3(b) and (c); provided that it shall be an
Event of Default under the Credit Agreement if the Borrower fails to deliver any
such Required Financial Deliverables by the Outside Date.


4.Conditions of Effectiveness. The effectiveness of this Waiver and Consent is
subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Waiver and Consent duly executed by the
Borrower, the Required Banks and the Administrative Agent and (ii) payment
and/or reimbursement of the Administrative Agent’s and its affiliates’ fees and
expenses (including, to the extent invoiced, the reasonable fees and expenses of
counsel for the Administrative Agent) in connection with this Waiver and
Consent.


5.Representations; Warranties and Covenants of the Borrower. The Borrower hereby
represents, warrants and covenants as follows:


(i)
The execution, delivery and performance of this Waiver and Consent has been duly
authorized by all necessary action of the Credit Parties and has been duly
executed and delivered by each Credit Party. This Waiver and Consent and the
Credit Agreement as modified hereby constitute






--------------------------------------------------------------------------------





legal, valid and binding obligations of the Borrower and each applicable Credit
Party and are enforceable against the Borrower and each applicable Credit Party
in accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


(ii)
The execution and delivery hereof by each Credit Party and performance and
observance by each Credit Party of the provisions hereof do not violate or
conflict with any Organizational Document of any Credit Party. No consent,
approval, authorization or order of, or filing, registration or qualification
with, any court or governmental authority or third party is required in
connection with the execution, delivery or performance by any Credit Party of
this Waiver and Consent that has not already been obtained or completed.



(iii)
As of the date hereof and after giving effect to the terms of this Waiver and
Consent, (a) no Default or Event of Default shall have occurred and be
continuing and (b) the representations and warranties of the Borrower set forth
in the Credit Agreement, are true and correct as of the date hereof.



6.Guarantor Acknowledgement and Agreement. (i) Each of the undersigned
Guarantors consents and agrees to and acknowledges the terms of this Waiver and
Consent. Each of the undersigned Guarantors further agrees that the obligations
of the undersigned pursuant to the Guaranty of Payment executed by such
Guarantor shall remain in full force and effect and be unaffected hereby and are
hereby ratified and confirmed.


(ii)    As of the date hereof and after giving effect to the terms of this
Waiver and Consent, each of the undersigned Guarantors hereby represents and
warrants that the representations and warranties of such Guarantor set forth in
the Guaranty of Payment executed by such Guarantor, are true and correct.
7.No Implicit Waiver. Except with respect to the subject matter hereof and as
expressly set forth herein, (i) the execution, delivery and effectiveness of
this Waiver and Consent shall neither operate as a waiver of any right, power or
remedy of the Administrative Agent, the Fronting Bank or the Banks under the
Credit Agreement or any other documents executed in connection with the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement, the
Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith and (ii) each Loan Document and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.


8.Governing Law; Submission to Jurisdiction. This Waiver and Consent shall be
construed in accordance with and governed by the law of the State of Ohio. Each
Credit Party hereby irrevocably submits to the non‑exclusive jurisdiction of any
Ohio state or federal court sitting in Cleveland, Ohio, over any action or
proceeding arising out of or relating to this Waiver and Consent, and each
Credit Party hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such Ohio state or federal court.
Each Credit Party, on behalf of itself and its Subsidiaries, hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Each Credit Party agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


9.Jury Trial Waiver. Each Credit Party, the Administrative Agent and each of the
Banks waive, to the fullest extent permitted by applicable Law, any right to
have a jury participate in resolving any dispute, whether sounding in contract,
tort or otherwise, among the Credit Parties, the Administrative Agent and the
Banks, or any thereof, arising out of, in connection with, related to, or
incidental to the relationship established among them in





--------------------------------------------------------------------------------





connection with this Waiver and Consent or other instrument, document or
agreement executed or delivered in connection herewith or the transactions
related thereto.


10.Amendment. No amendment, modification, termination, or waiver of any
provision of this Waiver and Consent nor consent to any variance therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Banks and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.


11.Headings. Section headings in this Waiver and Consent are included herein for
convenience of reference only and shall not constitute a part of this Waiver and
Consent for any other purpose.


12.Counterparts. This Waiver and Consent may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.


[Signature Pages Follow]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Waiver and Consent has been duly executed as of the day
and year first above written.
THE DAVEY TREE EXPERT COMPANY,
as the Borrower
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer






--------------------------------------------------------------------------------





DAVEY TREE SURGERY COMPANY,
as the Guarantor
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer

WOLF TREE, INC.
as the Guarantor
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer

THE CARE OF TREES, INC.
as the Guarantor
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer

DAVEY RESOURCE GROUP, INC.
as the Guarantor
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer








--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION,
individually as a Bank, as Fronting Bank and as
Administrative Agent
 
 
 
 
By:
/s/ James A. Gelle
 
Name:
James A. Gelle
 
Title:
Senior Vice President






--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
as a Bank
 
 
 
 
 
By:
/s/ Joseph G. Moran
 
Name:
Joseph G. Moran
 
Title:
Senior Vice President








--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Bank
 
 
 
 
 
By:
/s/ Matthew Buzzelli
 
Name:
Matthew Buzzelli
 
Title:
Senior Vice President








--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Bank
 
 
 
 
 
By:
/s/ Henry W. Centa
 
Name:
Henry W. Centa
 
Title:
Managing Director








--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION,
individually as a Bank, as Fronting Bank and as
Administrative Agent
 
 
 
 
By:
/s/ James A. Gelle
 
Name:
James A. Gelle
 
Title:
Senior Vice President
















